internal_revenue_service number release date index number ------------------ ------------------------------------------- -------------------------------------- ---------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number ------------------ refer reply to cc corp plr-137158-13 date march legend distributing ---------------------------------------------------------- ---------------------------------------------------------------------- -------------------------------------- controlled ------------------------------------------------- ------------------------------------------------------------------- ------------------------------------- sub ---------------------------------------------------------- ---------------------------------------------------------------------- -------------------------------- sub ---------------------------------------------------------- --------------------------------------------------------------------------------------- ------------------------------------------------- sub ---------------------------------------------------------- ---------------------------------------------------------------------- ------------------------- dre ---------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------- dre ---------------------------------------------------------- ------------------------------------------------------------------------------------ --------------------------- plr-137158-13 business a business b state a state b a dear ------------ ------------------------- -------------------------- ---------------- ------------ -------------------------------------------------- this letter responds to your letter dated date a request for a ruling on certain federal_income_tax consequences of a proposed transaction additional information was received in subsequent correspondence the material information is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined in step i satisfies the business_purpose requirement of sec_1_355-2 ii is being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 facts distributing is a state a corporation and is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return the distributing group distributing owns percent of the stock of each of three corporate subsidiaries i sub a state a corporation ii sub a state a limited_liability_company classified as a corporation for u s federal_income_tax purposes and iii sub a state a plr-137158-13 corporation distributing also owns all of the outstanding interests in dre a state a limited_liability_company which is disregarded as an entity separate from distributing for u s federal_income_tax purposes sub owns all of the outstanding interests in dre a state b limited_liability_company which is disregarded as an entity separate from sub for u s federal_income_tax purposes the distributing group is engaged in business a and business b distributing conducts business a directly as well as indirectly through dre and sub sub dre and sub are engaged in business b with sub being the principal operating entity for business b distributing intends to implement the proposed transaction defined below to separate the distributing group's business a from its business b the separation will serve the corporate business purposes of both distributing and controlled by i creating opportunities for growth and expansion ii facilitating access to capital and reducing overall cost of capital iii establishing valuable acquisition currencies for use in possible future transactions iv increasing administrative efficiency v permitting management to focus on the particular market segments value drivers and opportunities unique to each business and vi increasing the ability to attract and retain top quality management and employees proposed transaction for what are represented as valid business reasons and to achieve the objectives discussed above distributing proposes the following steps distributing will form controlled with nominal capital distributing will contribute percent of the stock of sub and percent of the membership interests in sub to controlled solely in constructive exchange for additional shares of controlled the contribution distributing will distribute percent of the stock of controlled to distributing’s shareholders on a pro-rata basis the distribution in connection with the proposed transaction distributing and controlled will enter into certain new agreements relating to the separation of business a from business b and will allow certain existing commercial agreements to survive the distribution the continuing commercial arrangements and collectively with the new agreements the continuing arrangements the continuing arrangements are comprised of a plr-137158-13 separation and distribution agreement a tax_matters_agreement a transition services agreement an employee matters agreement a shareholder agreement leasing agreements and the continuing commercial arrangements pursuant to the leasing agreements controlled will sub-lease office space from distributing for a period of up to two years after the distribution at which time controlled intends to move to a separate location in the event it is impracticable for controlled to do so within the two year period following the distribution controlled may continue to sub-lease its existing office space from distributing at arm’s length terms or enter into a direct lease at arm’s length terms with the owner of its current space until such time as controlled is able to locate a suitable alternative pursuant to the continuing commercial arrangements controlled will provide to distributing a services at arm’s length terms pursuant to the transition services agreement distributing will provide certain transition services such as administrative human resources financial reporting cash management payroll risk management land and information_technology services to controlled and controlled will provide certain transition services such as engineering design accounting and measurement services to distributing for a period of two years or less controlled will pay distributing and distributing will pay controlled for the services provided under the transition services agreement at arm’s length terms or on a cost_basis immediately following the distribution and for a limited transition_period it is expected that all or most of the members of distributing’s board_of directors will serve on controlled’s board_of directors twelve months after the distribution only a minority of distributing’s and controlled’s directors will overlap immediately following the distribution and for a limited transition_period it is expected that certain distributing officers may serve as controlled officers the overlapping officers twelve months after the distribution there will be no overlap of distributing’s and controlled’s officers representations the following representations are made with respect to the contribution and distribution a the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities plr-137158-13 b c d e f g h i no part of the consideration to be distributed in the distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing distributing will treat all members of its separate_affiliated_group within the meaning of sec_355 the distributing sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business the five years of financial information submitted by distributing with respect to business a conducted by the distributing sag is representative of its present operations and with regard to business a there have been no substantial operational changes since the date of the last financial statements submitted controlled will treat all members of its separate_affiliated_group within the meaning of sec_355 the controlled sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business the five years of financial information submitted by controlled with respect to business b conducted by the controlled sag is representative of its present operations and with regard to business b there have been no substantial operational changes since the date of the last financial statements submitted the distribution of controlled stock to shareholders in the distribution will be with respect to the shareholders’ ownership of distributing stock any money property or stock contributed by distributing to controlled in the contribution will be exchanged solely for stock_or_securities if any in controlled the distributing sag neither acquired_business a nor acquired control of an entity conducting business a during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part excluding in each case acquisitions that constitute expansions as contemplated by sec_1_355-3 of business a throughout the five-year period ending on the date of the distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business a and the distributing sag will continue to be the principal_owner following the distribution plr-137158-13 j k i m n o the controlled sag neither acquired_business b nor acquired control of an entity conducting business b during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part excluding in each case acquisitions that constitute expansions as contemplated by sec_1_355-3 of business b following the distribution the controlled sag will be the principal_owner of the goodwill and significant assets of business b following the proposed transaction the distributing sag and controlled sag will each continue the active_conduct of its business independently and with its separate employees except for the overlapping officers and as provided pursuant to the continuing arrangements the distribution will be carried out for the following business purposes i creating opportunities for growth and expansion ii facilitating access to capital and reducing the overall cost of capital iii establishing valuable acquisition currencies for use in possible future transactions iv increasing administrative efficiency v permitting management to focus on the particular market segments value drivers and opportunities unique to each business and vi increasing the ability to attract and retain top quality management and employees the distribution is motivated in whole or in substantial part by these corporate business purposes the proposed transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after plr-137158-13 applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the adjusted_basis of these assets the total fair_market_value of the assets transferred to controlled by distributing in the contribution will exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the contribution and iii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled in connection with the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution the total adjusted_basis of the assets transferred to controlled in the contribution will exceed the sum of i the liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors and or shareholders in connection with the plan_of_reorganization the liabilities assumed within the meaning of sec_357 by controlled in the contribution if any and any liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no investment_credit determined under sec_46 has been or will be claimed with respect to any property contributed to controlled by distributing in connection with the contribution except potentially pursuant to the elimination or reduction of intercompany balances in connection with the proposed transaction distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction p q r s t u v plr-137158-13 w no income items including accounts_receivable or any item resulting from a sale exchange or disposition of property that would have resulted in income to distributing and no items of expense will be transferred to controlled if distributing has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting x y z except for indebtedness that may be created in the ordinary course of business including intercompany open account balances and the continuing arrangements no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the distribution no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries was issued acquired or will be settled at a discount or cancelled in connection with the distribution immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account of a member in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income aa except with respect to certain payments made pursuant to the continuing arrangements payments made in connection with continuing transactions between distributing or any of its subsidiaries and controlled or any of its subsidiaries following the distribution will be based on terms and conditions arrived at by parties bargaining at arm’s length distributing and controlled believe that the terms and conditions of the agreements relating to the a services to be provided by controlled to distributing after the distribution will be consistent with terms and conditions that would have been realized if uncontrolled taxpayers had engaged in comparable transactions under comparable circumstances bb no two parties to the distribution are investment companies as defined in sec_368 and iv cc distributing controlled and distributing's shareholders will pay their expenses if any incurred in connection with the distribution plr-137158-13 dd the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation ee immediately after the transaction as defined in sec_355 i any person that holds a percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 will have held such an interest in such corporation immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 rulings based solely on the information submitted and the representations set forth above and provided that i the distribution of controlled stock to distributing’s shareholders in the distribution is with respect to their ownership of distributing stock ii any money property or stock contributed by distributing to controlled in the contribution is exchanged solely for stock_or_securities in controlled and iii any other transfer of stock money or property between distributing controlled or any distributing shareholder and any person related to distributing controlled or any distributing shareholder is respected as a separate transaction we rule as follows the contribution together with the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the contribution sec_357 and sec_361 controlled will recognize no gain_or_loss upon the contribution sec_1032 immediately after the contribution controlled’s basis in each asset received in the contribution will equal the basis of such asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss upon the distribution sec_361 plr-137158-13 distributing shareholders will not recognize any gain_or_loss and will not otherwise include any amount in income upon receipt of controlled stock in the distribution sec_355 immediately after the distribution the basis in the hands of each distributing shareholder of the distributing stock and the controlled stock that is distributed in the distribution will equal the basis of the distributing stock with respect to which the distribution is made allocated in proportion to the fair market values of the distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period in the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock with respect to which the distribution is made provided the distributing stock was held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 except for purposes of sec_355 payments made between any of distributing and controlled and their respective affiliates under any of the continuing arrangements regarding liabilities indemnities or other obligations that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning before and ending after the distribution and ii will not become fixed and ascertainable until after the distribution will be viewed as occurring immediately before the distribution cf 344_us_6 revrul_83_73 c b caveats no opinion is expressed about the tax treatment of the proposed transaction or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 or plr-137158-13 iii whether the proposed transaction is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing or the controlled see sec_355 and sec_1_355-7 iv v the federal tax treatment of any cost_basis payment related to the continuing arrangements the federal tax treatment of distributing and controlled eliminating intercompany indebtedness through cash repayment or set-off procedural matters this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this letter may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely douglas c bates douglas c bates senior technician reviewer branch office of associate chief_counsel corporate cc
